Citation Nr: 1411129	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1964 to August 1967, and he is a Vietnam combat veteran. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2011 of a Department of Veterans Affairs (VA), Regional Office (RO).  

In October 2010 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran did not appeal the rating decision by the RO denying service connection for a psychiatric disorder other than PTSD.

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND 

The Veteran seeks service connection for PTSD due to his combat service in Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.303(f).





On VA examination in September 2010, the VA examiner did not state whether or not the Veteran had PTSD.  

As there is credible evidence that the Veteran served in combat, which constitutes an in-service stressor, as the VA examiner identified symptoms associated with the diagnosis of PTSD, but as the VA examiner failed to analyze the Veteran's medical history and clinical findings in the context of the criteria for a diagnosis of PTSD, the VA examination is inadequate to decide the claim.  And further development under the duty to assist is needed. 

Accordingly, the claim is remanded for the following action.

1.  Afford the Veteran a VA psychiatric examination by a VA examiner who has not previously evaluated the Veteran.  The examination should include the Clinician-Administered PTSD Scale (CAPS) test. 

The VA examiner is asked to determine:

a).  Whether the Veteran has posttraumatic stress disorder, and, if so,

b).  Whether it is at least as likely as not (i.e., probability of 50 percent) that posttraumatic stress disorder is related to the Veteran's combat experiences in Vietnam. 

The Veteran's file must be made available for review. 

2.  After the above development is completed, adjudicate the claim of service connection posttraumatic stress disorder. 



If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



















Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


